     Case 1:20-cv-00287-DAD-EPG Document 16 Filed 02/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN W. WILLIAMS,                                 No. 1:20-cv-00287-DAD-EPG (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR RECONSIDERATION
13          v.
                                                       (ECF. No. 15)
14   M. SAMBOA, et al.,
15                       Defendants.
16

17          John W. Williams (“Plaintiff”) is a state prisoner proceeding pro se. This action was

18   dismissed without prejudice on June 18, 2020, due to Plaintiff’s failure to pay the filing fee after

19   his application to proceed in forma pauperis was denied. (ECF Nos. 9 & 10). On December 18,

20   2020, the Court received a $400 payment from Plaintiff. On January 11, 2021, the Court directed

21   the Clerk of Court to refund the $400 filing fee to Plaintiff. (ECF No. 11).

22           On January 22, 2021, Plaintiff filed objections to the Court’s order and what the Court

23   construed as a motion. (ECF Nos. 12 & 13). In his objections, Plaintiff accused the Court of

24   misappropriating the funds. (ECF No. 12, p. 1). Plaintiff also appeared to ask the Court to either

25   attribute the filing fee to the correct case or return the payment to his mother, who was the person

26   who paid the fee.

27          As there was no new case filed at that time, the Court could not attribute the filing fee to

28   that case. (ECF No. 14, p. 2). However, as it appeared that it was Plaintiff’s mother who sent the
                                                       1
     Case 1:20-cv-00287-DAD-EPG Document 16 Filed 02/11/21 Page 2 of 3


 1   money order, the Court granted Plaintiff’s request to have the money refunded to Plaintiff’s

 2   mother. (Id.).

 3            On February 8, 2021, Plaintiff filed a motion for reconsideration. (ECF No. 15). Plaintiff

 4   states that he spoke with his mother and discovered that the new civil rights complaint had not

 5   been included with the initial $400 money order because of health issues that impair memory.

 6   Plaintiff has now filed a new case and asks that the filing fee be attributed to that new case.1

 7            Under Federal Rule of Civil Procedure 60(b),

 8            [o]n motion and just terms, the court may relieve a party or its legal representative
              from a final judgment, order, or proceeding for the following reasons: (1) mistake,
 9            inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,
              with reasonable diligence, could not have been discovered in time to move for a
10            new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
11            extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
              judgment is void; (5) the judgment has been satisfied, released, or discharged; it is
12            based on an earlier judgment that has been reversed or vacated; or applying it
              prospectively is no longer equitable; or (6) any other reason that justifies relief.
13
     Fed. R. Civ. P. 60(b).
14
              As to Rule 60(b)(6), plaintiff “must demonstrate both injury and circumstances beyond his
15
     control that prevented him from proceeding with the action in a proper fashion.” Harvest v.
16
     Castro, 531 F.3d 737, 749 (9th Cir. 2008) (citation and internal quotation marks omitted).
17
     Additionally, Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest
18
     injustice and is to be utilized only where extraordinary circumstances prevented a party from
19
     taking timely action to prevent or correct an erroneous judgment.” (Id.) (citation and internal
20
     quotation marks omitted). Plaintiff has failed to set forth facts or law that shows that he meets
21
     any of the above-mentioned reasons for granting reconsideration.
22
              Moreover, Plaintiff’s request is not as simple as it seems. First, as Plaintiff pointed out in
23
     his previous filings, the $400 does not belong to Plaintiff, so the Court cannot direct those funds
24
     at Plaintiff’s sole request. Second, the filing fee has increased, and the $400 is insufficient to
25
     cover the filing fee in Plaintiff’s new case. Third, per Plaintiff’s last request, the Court has
26
27             1
                 Plaintiff did eventually re-file this action. E.D. CA, Case No. 1:21-cv-00155. However, instead of paying
     the filing fee or informing the Court that he is attempting to pay the filing fee, he filed an application to proceed in
28   forma pauperis, even though the Court already denied the motion in this action.
                                                                2
     Case 1:20-cv-00287-DAD-EPG Document 16 Filed 02/11/21 Page 3 of 3


 1   already begun the process of refunding the money to Plaintiff’s mother.

 2          Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s motion for

 3   reconsideration (ECF No. 15) is DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    February 11, 2021                          /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
